Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. This Office Action is in response to the application filed on 04/21/2022. Claims 1-27 are pending in this application. Claims 1, 10 and 19 are independent claims. This Action is made Final.

Double Patenting
2. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


3. Claims 1-27 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-30 of co-pending Application No. 17/070,829. 
This is a provisional obviousness-type double patenting rejection.
Although the conflicting claims are not identical, they are not patentably distinct from each other because the method claims of the instant application have similar limitations of set of system claims of co-pending Application No. 17/070,829. 

Claim Rejections - 35 USC § 101
4. 35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


5. Claims 10-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because a computer program product residing on a computer readable medium in claim 10 is subject to signal per se.  According to the spec, the computer program product is not clearly defined or described to exclude signal or infrared. And a computer program product of the claim 10 can be still interpreted as signal per se even if it’s residing on a non-transitory computer readable medium as amended. 
Thus, the examiner interprets the computer program product of claim 10 as signal per se with broadest reasonable interpretation in light of the spec. The dependent claims 11-18 are also rejected for incorporating its deficiency. The examiner suggests amending “a computer program product” to “a non-transitory computer program product”.



Claim Rejections - 35 USC § 103
6. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7. The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

8. Claims 1, 7, 10, 16, 19 and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Whitten (US PGPub 20210132916), in view of Goslin (US Patent 6120549), in view of Gergic (US PGPub 20020198719), and in further view of Pirat (US PGPub 20160028891).

As per Claim 1, Whitten teaches of a computer-implemented method, executed on a computing device, comprising: enabling a user to select a plurality of functional modules [from a library of functional modules]; (Fig. 5 and 7A, Claim 3, the chatbot application [conversational application] is generated to perform actions to run a dialog and wherein detecting the author input identifying a natural language understanding system comprises: selecting a visual element [functional module] on the visual authoring canvas identifying an action for which natural language understanding is performed.) 
enabling the user to visually arrange the plurality of functional modules to form a [multi-channel] conversational application, wherein the plurality of functional modules are arranged to enable an end user …  (Par 52, In the example shown in FIG. 5, menu pane 200 includes menu selectors that allow different information corresponding to a bot to be displayed on interface 104. For example, design flow actuator 256 can be selected by author 106 to display information such as that shown in FIG. 5. Visual authoring canvas 122 shows visual elements corresponding to the design flow of the selected bot. Par 78, FIG. 7A shows one example of how visual elements (e.g., nodes) can be added to visual authoring canvas 122 (and thus how triggers and actions can be added to the bot being designed). It can be seen in FIG. 7A that a trigger node 370 has been added to canvas 122. The trigger node has been configured to be activated when a conversation update is detected that is made to the conversation being executed by the bot. A "send a response" node 372 [functional module] has also been added.)
Whitten does not specifically teach, however Goslin teaches to defining a library of functional modules (Col 2, lines 6-14,The present invention allows the circuit designer to specify performance requirements for the functional module. A functional module is then generated that performs the specified function within the specified performance requirements and is targeted for a specified integrated circuit architecture. Col 4, Lines 26-37, GUI 216 allows the user to chose parameterized functional modules from a library of functional modules. GUI 216 accesses several libraries 204. Libraries 204 include parameterized system-level functional modules.)
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add defining a library of functional modules, as conceptually seen from the teaching of Goslin, into that of Whitten because this modification can help build a conversational application by allowing user to select and define a library of functional modules via GUI to meet the software or performance requirements.
Neither Whitten nor Goslin specifically teaches, however Gergic teaches of forming a multi-channel conversational application (Par 13, building speech-based applications and, in particular, to server-side and client-side speech frameworks employing reusable dialog components based on VoiceXML (Voice eXtensible Markup Language). VoiceXML reusable dialog components according to the present invention can be used for building a voice interface for use with multi-modal, multi-channel and conversational applications)
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add forming a multi-channel conversational application, as conceptually seen from the teaching of Gergic, into that of Whitten and Goslin because this modification can help develop a conversational application by allowing user to select and choose multi-channel and multi-modal communication to meet the particular customer’s need and network bandwidth requirement.
None of Whitten, Goslin and Gergic specifically teaches, however Pirat teaches of, [wherein the plurality of functional modules are arranged to] enable an end user to initiate a session of the multi-channel conversational application in a first channel, and enable the end user to subsequently switch the session of the multi-channel conversational application to a second channel without requiring at least one of a restart of the session and a reentering of information provided during the session, wherein the first channel is different than the second channel. (Par 11, Media channels may include one or more of voice, text messaging, email, chat, video conferencing [multi-channel session], web collaboration, which may include co-browsing, and social media.  Par 50, . Router 119 aided by SW 120 might determine, before or during IVR prompting and before routing, that the connected appliance is capable of supporting more than one media channel such as both voice and text communication channels [multi-channel].  Par 51, During interaction with the caller, the IVR may serve a special prompt enabling the caller to select via a voice or touch tone menu an alternate media channel to switch or toggle to during the session. For example, assuming a voice menu, the caller may say “switch to text”. SW 120 may then establish a text media channel such as short message service (SMS) or, provided the end appliance has Internet connection open, a web-based textual/graphical channel that may be used to continue the IVR session with the caller. In this case, the voice-driven IVR menu might be replaced by the web-based IVR menu with the same options and interactive selection capabilities. The voice channel may be blocked while the web-based channel is open and active. Moreover, a web-based IVR option for switching back to the voice channel may be pushed to display on the callers appliance enabling the caller to switch or toggle back to the voice channel any time during the web-based textual session. Par 52, When the agent takes the call, the session may continue in the voice channel. During the conversation with the agent, the system may send an asynchronous message like an interactive text message containing an option to switch or toggle to another available media channel like agent chat, for example. Par 54, For every instance of toggling between available media channels, the context server synchronizes with each transaction so that context is not lost during the transition between channels.  Par 57, In one embodiment, the user might select an option from the text menu to switch back to voice. Thus, it’s obvious that a multi-channel session such as voice and text communication as in Par 50 can be switched to text channel only when the network experiences some issue or gets slow continuously without restarting the session with the prompt for the user to select a specific channel session information such as voice only or text only to reduce the network bandwidth.)
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add forming a multi-channel conversational application, wherein the plurality of functional modules are arranged to enable an end user to initiate a session of the multi-channel conversational application in a first channel, and enable the end user to subsequently switch the session of the multi-channel conversational application to a second channel without requiring at least one of a restart of the session and a reentering of information provided during the session, wherein the first channel is different than the second channel, as conceptually seen from the teaching of Pirat, into that of Whitten, Goslin and Gergic because this modification can help build a conversational application by allowing user to select and change from multi-channel session to a different channel session according to the user’s particular need and network bandwidth condition during the communication without any interruption.

As per Claim 7, Whitten further teaches of the computer-implemented method of claim 1 wherein enabling the user to visually arrange the plurality of functional modules to form a conversational application includes: enabling the user to visually arrange the plurality of functional modules to define a logic flow for the conversational application. (Par 5, A chatbot designer user interface (UI) has a visual authoring canvas that shows visual elements indicative of a logical flow of processing in a chatbot application. Par 28, The present discussion thus proceeds with respect to a visual bot designer that has a visual authoring canvas that an author can interact with to design the logic flow for a bot. Code is automatically generated and can be displayed. This provides an intuitive, visual interface for bot design. Par 30, user interface control logic 127. Par 31, It can also include flow/logic 138 which defines how bot 130 will run.)

Re Claim 10, it is the computer-readable medium claim, having similar limitations of claim 1. Thus, claim 10 is also rejected under the similar rationale as cited in the rejection of claim 1.


Re Claim 16, it is the computer-readable medium claim, having similar limitations of claim 7. Thus, claim 16 is also rejected under the similar rationale as cited in the rejection of claim 7.


Re Claim 19, it is the system claim, having similar limitations of claim 1. Thus, claim 19 is also rejected under the similar rationale as cited in the rejection of claim 1.

Re Claim 25, it is the system claim, having similar limitations of claim 7. Thus, claim 25 is also rejected under the similar rationale as cited in the rejection of claim 7.

9. Claims 2-4, 11-13 and 20-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Whitten (US PGPub 20210132916), in view of Goslin (US Patent 6120549), in view of Gergic (US PGPub 20020198719), in view of Pirat (US PGPub 20160028891)., and further in view of Boloker (US PGPub 20020194388).

As per Claim 2, none of Whitten, Goslin, Gergic and Pirat specifically teaches, however Boloker teaches of the computer-implemented method of claim 1 wherein the conversational application includes one or more of: a multi-modality conversational application. (Par 140, Further, a single authoring programming model (e.g., a model comprising an interaction and data model layer) for representing content is preferred because such a model can provide tight synchronization across various modalities/channels/devices in multi-channel, multi-modal, multi-device and conversational applications. Single authoring programming model provides specialization for a class of channels or a specific channel, and can support different navigation flows.)
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add one or more of: a multi-channel conversational application; and a multi-modality conversational application, as conceptually seen from the teaching of Boloker, into that of Whitten, Goslin, Gergic and Pirat because this modification can help generate a conversational application by utilizing various channels and communication lines. 

As per Claim 3, none of Whitten, Goslin, Gergic and Pirat specifically teaches, however Boloker teaches of the computer-implemented method of claim 2 wherein the multi-channel conversational application includes one or more of: an IVR channel; an SMS channel; a mobile-based channel; and a web-based channel. (Par 8, In addition, IVR services and telephone companies can provide voice portals having only speech I/O capabilities. The IVR systems may be programmed using, e.g., proprietary interfaces (state tables, scripts beans, etc.) or VoiceXML (a current speech ML standard) and objects. Par 169, (b) Initiated by the server (i.e. Push, SMS, Server initiated voice call).)
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add one or more of: an IVR channel; an SMS channel; a mobile-based channel; and a web-based channel, as conceptually seen from the teaching of Boloker, into that of Whitten, Goslin, Gergic and Pirat because this modification can help generate a conversational application by utilizing various channels and communication lines. 

As per Claim 4, none of Whitten, Goslin, Gergic and Pirat specifically teaches, however Boloker teaches of the computer-implemented method of claim 2 wherein the multi-modality conversational application includes one or more of: an audio-based communication modality; and a visual-based communication modality.  (Par 28-29, a WAP (wireless application protocol) multi-modal browser comprises: a GUI (graphical user interface) browser [visual-based] comprising a DOM (document object model) interface for controlling the GUI browser and managing DOM and event notification and a wrapper interface for filtering events; Par 31, a multi-modal shell for parsing and processing a modality-independent application and managing synchronization of I/O (input/output) events between the GUI [visual] and voice browsers [audio].)
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add one or more of: an audio-based communication modality; and a visual-based communication modality, as conceptually seen from the teaching of Boloker, into that of Whitten, Goslin, Gergic and Pirat because this modification can help generate a conversational application by utilizing various channels and communication lines. 

Re Claim 11, it is the computer-readable medium claim, having similar limitations of claim 2. Thus, claim 11 is also rejected under the similar rationale as cited in the rejection of claim 2.

Re Claim 12, it is the computer-readable medium claim, having similar limitations of claim 3. Thus, claim 12 is also rejected under the similar rationale as cited in the rejection of claim 3.

Re Claim 13, it is the computer-readable medium claim, having similar limitations of claim 4. Thus, claim 13 is also rejected under the similar rationale as cited in the rejection of claim 4.

Re Claim 20, it is the system claim, having similar limitations of claim 2. Thus, claim 20 is also rejected under the similar rationale as cited in the rejection of claim 2.

Re Claim 21, it is the system claim, having similar limitations of claim 3. Thus, claim 21 is also rejected under the similar rationale as cited in the rejection of claim 3.

Re Claim 22, it is the system claim, having similar limitations of claim 4. Thus, claim 22 is also rejected under the similar rationale as cited in the rejection of claim 4.

10. Claims 5, 14 and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Whitten (US PGPub 20210132916), in view of Goslin (US Patent 6120549), in view of Gergic (US PGPub 20020198719), in view of Pirat (US PGPub 20160028891), and further in view of Denniston (US PGPub 20100128296).

As per Claim 5, none of Whitten, Goslin, Gergic and Pirat specifically teaches, however Denniston teaches of the computer-implemented method of claim 4 wherein the audio-based communication modality includes one or more of: recorded audio segment functionality; and text-to-speech functionality. (Par 167. In one embodiment selecting an add audio behavior launches a dialog box that allows the user, among other potential functions, to select a pre-recorded audio clip, create a personal audio clip, utilize a text to speech feature, or selecting other possible types of audio files.)
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add the testing procedure is a user-defined testing procedure, as conceptually seen from the teaching of Denniston, into that of Whitten, Goslin, Gergic and Pirat because this modification can help evaluate a conversational application by using predefined test procedure. 
Re Claim 14, it is the computer-readable medium claim, having similar limitations of claim 5. Thus, claim 14 is also rejected under the similar rationale as cited in the rejection of claim 5.

Re Claim 23, it is the system claim, having similar limitations of claim 5. Thus, claim 23 is also rejected under the similar rationale as cited in the rejection of claim 5.

11. Claims 6, 15 and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Whitten (US PGPub 20210132916), in view of Goslin (US Patent 6120549), in view of Gergic (US PGPub 20020198719), in view of Pirat (US PGPub 20160028891) and further in view of Fujino (US PGPub 20050209878).

As per Claim 6, none of Whitten, Goslin, Gergic and Pirat specifically teaches, however Fujino teaches of the computer-implemented method of claim 4 wherein the visual-based communication modality includes one or more of: JSON text-based functionality; and HTML/SSML text-based functionality. (Par 50, Since running Java script is disabled and communication is allowed only in the form of text data in the client 10 (by data monitoring carried out by the client 10), mail exchange between the client 10 with the test server 20 and the vendor server 30 are text-based (the client 10 however is provided with the function that allows interpretation of files in HTML format).)
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add one or more of: JSON text-based functionality; and HTML/SSML text-based functionality, as conceptually seen from the teaching of Fujino, into that of Whitten, Goslin, Gergic and Pirat because this modification can help communicate the data from a conversational application in text format by using predefined formats and functionalities. 

Re Claim 15, it is the computer-readable medium claim, having similar limitations of claim 6. Thus, claim 15 is also rejected under the similar rationale as cited in the rejection of claim 6.

Re Claim 24, it is the system claim, having similar limitations of claim 6. Thus, claim 24 is also rejected under the similar rationale as cited in the rejection of claim 6.

12. Claims 8-9, 17-18, and 26-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Whitten (US PGPub 20210132916), in view of Goslin (US Patent 6120549), in view of Gergic (US PGPub 20020198719), in view of Pirat (US PGPub 20160028891) and further in view of Kinnucan (US PGPub 20080092109).

As per Claim 8, none of Whitten, Goslin, Gergic and Pirat specifically teaches, however Kinnucan teaches of the computer-implemented method of claim 1 wherein the library of functional modules includes: one or more predefined functional modules; and one or more user-defined functional modules. (Par 82 and 127, The body of the class of graphical objects can be a graphical model that is composed of elements that may be interconnected. The elements that compose the body can be predefined or user-defined elements. The body defines the behavior of instances of the class of graphical objects and connects to the connection interface of the class of graphical objects. To add or insert elements in the body of a class of graphical objects, a user can select elements from element libraries or a user can develop their own user-defined elements (step 420).)
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add one or more predefined functional modules; and one or more user-defined functional modules, as conceptually seen from the teaching of Kinnucan, into that of Whitten, Goslin, Gergic and Pirat because this modification can help graphically build a conversational application by using predefined functional modules such as drag and drop. 

As per Claim 9, none of Whitten, Goslin, Gergic and Pirat specifically teaches, however Kinnucan teaches of the computer-implemented method of claim 8 further comprising: enabling the user to define the one or more user-defined functional modules. (Par 8, generating a user-defined hierarchy of user-defined classes of graphical objects in a graphical modeling environment is disclosed. Par 52, The graphical modeling environment 300 allows a user to develop a user-defined class of graphical objects with the graphical modeling interface 310. Using the graphical modeling interface 310, a user can create a graphical model that defines a class of graphical objects. The user may use predefined elements or user-defined elements to define a class of graphical objects.)
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add enabling the user to define the one or more user-defined functional modules, as conceptually seen from the teaching of Kinnucan, into that of Whitten, Goslin, Gergic and Pirat because this modification can help graphically build a conversational application by using predefined functional modules such as drag and drop. 

Re Claim 17, it is the computer-readable medium claim, having similar limitations of claim 8. Thus, claim 17 is also rejected under the similar rationale as cited in the rejection of claim 8.

Re Claim 18, it is the computer-readable medium claim, having similar limitations of claim 9. Thus, claim 18 is also rejected under the similar rationale as cited in the rejection of claim 9.

Re Claim 26, it is the system claim, having similar limitations of claim 8. Thus, claim 26 is also rejected under the similar rationale as cited in the rejection of claim 8.

Re Claim 27, it is the system claim, having similar limitations of claim 9. Thus, claim 27 is also rejected under the similar rationale as cited in the rejection of claim 9.


Response to Arguments
13. Applicant’s arguments with respect to claim(s) 1, 10 and 19 with their dependent claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE UK JEON whose telephone number is (571)270-3649.  The examiner can normally be reached on 9am-6pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAE U JEON/Primary Examiner, Art Unit 2193